Oo CO A DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 1 of 12

United States Courts

Darren D. Chaker Southern District of Texas
1140 Wall Street # 77 FILED -
La Jolla, CA 92038 JAN 17 2020
Tel: 213/914-6804

Email: DarrenChaker@ProtonMail.com David J. Bradley, Clerk of Court

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

Case No.: 4:12CR00168-001
UNITED STATES OF AMERICA,
_ MOTION FOR THE COURT TO FILE
Plaintiff AND RULE ON MOTION TO SEAL
RECORDS
VS.
DARREN DAVID CHAKER,
Defendant.

 

 

 

 

The court declined to file the application to seal and the accompanying motion to
seal premised on the fact the case is no longer in controversy. When defendant previously
filed a motion to seal, the court denied it stating defendant should cite to the records he
wished to seal and address the issue of wavier.

As indicated in the accompanying motion to seal, defendant could not afford to
download thousands of pages of records and had only recently come into possession of
the entire public record. Given the substantial issues contained in the declaration|
submitted under seal, defendant was unable to submit the motion earlier than when he
had.

As the court is aware, defendant was not provided his file by his former appellate
counsel who possessed the entire file. Thus, defendant could not provide the detailed
records since many of them were not in his possession. The court did not place a time

restriction on when the defendant could re-file his motion to seal. The only condition the

 
ow

Oo CO ~ DN GN

10
1]
12
13
14
“15
16
17
18
19
20
21
22
23
24
25

 

 

Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 2 of 12

court placed on defendant when he would re-file his motion to seal, was where the court
directed defendant to address waiver. Defendant did comply and addressed waiver.
Defendant does not believe failing to file a revised motion to seal records when he
was unable to review the records, he needed to seal would dictate the motion to seal is
inapplicable. Likewise, defendant does not believe since there is no case in controversy
such would discard his right to privacy. For example, Exhibits 1-6 are orders to seal
records for cases that were dismissed or settled ranging from 2-12 years from when the
case was closed. Each court granted the motion before it despite having been closed for
years. Defendant merely requests this honorable court file the motion it sent back to the

defendant and rule on the merits of the motion.

CONCLUSION
It for the above reasons defendant requests this court grant this motion, file the

attached application and motion to seal.

Dated: January 15, 2020 y submitted,

  

 

 
oOo Oo sD nH HP WD NHN

Oo wo bp HN HN KN KH KO NO RR Re Re Se Ee Ee ES Se
oOo ST HN OH BR WY NY KF COD OD WOH DB BP WY NY FY O&O

Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 3 of 12

Case 3:13-mj-03222-JLB Document15 Filed 12/30/14 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 13mj3222-JLB

Plaintiff,
ORDER GRANTING IN PART AND
v. DENYING IN PART MOTION TO
SEAL
DARREN D. CHAKER,
[ECF No. 14]

Defendant.

 

 

 

 

On October 30, 2014, Defendant Darren D. Chaker sent to the Court, but did not
file, the instant Motion to Seal Partial Record. By direction of the Court, that motion was
filed, under seal, on December 30, 2014. (ECF No. 14.) By this motion, Defendant
moves the Court to seal (1) a letter, entitled Confidential Request to Seal Records, which
was previously submitted by the Defendant but rejected for filing by the Court on
November 20, 2013 (ECF No. 10); (2) the docket entry for ECF No. 6; and (3) the
recording of Defendant’s bond hearing on September 5, 2013 (ECF No. 6).

Ex. |(

 
Co SG NTH nH BR WD VY =

rey we NY KY KH N NY WN NK F- F- F FF FSF FP OO SF Sl S| lh
SG THRO wn F&F WH VY SB SCS BO FBnANIA a bh WS Y= &

 

 

Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 4 of 12

Case 3:13-mj-03222-JLB Document 15 Filed 12/30/14 Page 2 of 2

As to the Confidential Request to Seal Records (ECF No. 10), this document was
not accepted for filing, and instead was rejected due to discrepancies. Because this
Confidential Request is not a part of the case file, having been rejected for filing, there is
no reason why the document should be accessible to the public, especially in light of the
privacy concerns expressed by Defendant. Defendant’s motion to seal the Confidential
Request to Seal Documents, currently visible as Page 2 of ECF No. 10, is GRANTED.’

As to Defendant’s motion to seal the docket entry at ECF No. 6, that request is
DENIED IN PART and GRANTED IN PART. Defendant’s “legal name” as set forth in
the docket entry is ordered redacted/stricken. The remainder of the docket entry text will
remain in place.

As to Defendant’s motion to seal the recording of Defendant’s bond hearing, this
motion was previously denied by Judge McCurine. (ECF No. 12.) Because Defendant
has not presented the Court with any new or additional material information since this

motion was denied by Judge McCurine, the motion is DENIED.

IT IS SO ORDERED.

DATED: December 30, 2014 Bur thet

HONQRABLE JILL L. BURKHARDT
TED STATES MAGISTRATE JUDGE

 

 

' Page 1 of ECF No. 10 is the Discrepancy Order, and is to remain unsealed.

2

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 5 of 12

Case 2:06-cv-00022-KJD-LRL Document 28 . Filed 12/03/12 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DARREN CHAKER-DELNERO,
Plaintiff, Case No. 2:06-CV-0022-KJD-LRL
Vv. ORDER

BUTLER & HAILEY, et ai.,

Defendants.

 

Presently before the Court is Plaintiff's Motion to Seal Partial Records #27). Though the
time for doing so has passed no response in opposition has been filed. The information that Plaintiff
seeks to protect should have been redacted or filed under seal initially, because it contained financial
account numbers and information regarding his medical history. Accordingly, good cause being
found and in accordance with Local Rule 7-2(d), the Court grants the Motion (#27). The Clerk of the
Court shall seal docket nos. 18 & 22.

DATED this 3 day of December 2012.

   

Kent J. Dawson
United States District Judge

 

 
oO Oo SD A FP WW NY Ff

NO pO NH NH NH NH HN LN NO RR Kee Re Ree Ee Re
oO sa HR A BP WO YNPYO KK OD Oo fF > HB A HR WH NY KF OC

Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 6 of 12

Case 3:06-cv-00599-H-AJB Document 8 Filed 01/09/13 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

DARREN D. CHAKER,

Professional Co
WINN; RALPH
through 25 inclusive,

VS.

Plaintiff,

LAW OFFICES OF WINN AND SIMS, a
oration; BRIAN N.
. SIMS; and DOES 1

Defendants.

CASE NO. 06-CV-599-H (AJB)

ORDER GRANTING
PLAINTIFF’S MOTIONS TO
SEAL EXHIBITS TO HIS
PREVIOUSLY FILED
COMPLAINT

[Doc. No. 7]

 

 

voluntarily dismissed the action without prejudice. (Doc. No. 6.) On January 7, 2013,

complaint, specifically ECF page numbers 23, 26, 29, 37, and 39 of the Document No. 1.

account numbers and financial records that may be sealed pursuant to Federal Rule of Civil

Procedure 5.2(a), (e). (Id.)

Hl
Ml

 

On March 17, 2006, Plaintiff filed a complaint against Defendants Law Offices of Winn
and Sims, Brian N. Winn, and Ralph L. Sims. (Doc. No. 1.) On May 25, 2006, Plaintiff

Plaintiff, proceeding pro se, filed a motion to seal the exhibits attached to his previously filed

(Doc. No. 7.) Plaintiff seeks to seal these exhibits because they contains confidential financial-

-l|- 06cev599

Bu a

 
Oo Co ND DB HA BPR WHO YO &

RN NR NH NY ND RD OND OND ND i ei ee ee ee eee
oN NWN UH HBR WHR NYO KF DTD OO WO ND HDB vA Bh WH PO KF OC

Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 7 of 12

Case 3:06-cv-00599-H-AJB Document 8 Filed 01/09/13 Page 2 of 2

After reviewing the documents in question, the Court concludes that good cause exists
to seal the documents. Accordingly, the Court GRANTS Plaintiff’s request to seal the exhibits
to the complaint without prejudice to the Court modifying this order at a later time.

IT IS SO ORDERED.
DATED: January 9, 2013

 

MARILYN L. HUFF, District Ju
UNITED STATES DISTRICT COURT

-2- 06cev599

 

 
Oo Oo HN HD A FP WY YN kK

NO bo bo bo bo bo N rv bo mm — _ — —_ — — _— — —
oO ~l ON aA -& bo NR _ > \o oo ~ nN wn vo N — oS

 

Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 8 of 12

Case 2:06-cv-00008-BES-GWF Document 26 Filed 12/19/12 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DARREN CHAKER-DELNERO,
Plaintiff, ) Case No. 2:06-cv-00008-BES-GWF
2)
vs. ) ORDER
)
) Motion to Seal (#25)
NEVADA FEDERAL CREDIT UNION, et ail., )
2
Defendants. )
__)

 

This matter comes before the Court on Plaintiff Darren Chaker-Delnero’s (“Chaker’”)
Motion to Seal (#25), filed on December 10, 2012. Under Federal Rule of Civil Procedure
5.2(a)(4), filings with the Court that contain a financial account number may contain only the last
four digits of the number. Attachment 1 to Craig Fiedberg’s Declafation (#6-2), however, contains
Chaker’s entire financial account number, which was not redacted at the time of filing. See Doc.
#6-2 at 2,4, and 6. Accordingly,

IT IS HEREBY ORDERED that Chaker’s Motion to Seal Partial Record (#25) is
granted.

IT IS FURTHER ORDERED that the Clerk of the Court shall seal Attachment | to the
Declaration of Craig B. Friedberg (#6-2).

DATED this 18th day of December, 2012.

 

GEORGE FOLEY, OR?
United States Magistrate Judge

 
Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 9 of 12

order Fonn ov200) CASE: 1:06-cv-02932 Document #: 48 Filed: 10/22/12 Page 1 of 1 PagelD #:151
United States District Court, Northern District of Illinois

 

 

 

 

 

 

 

Name of Assigned Judge Blanche M. Manning Sitting Judge if Other
or Magistrate Judge than Assigned Judge
CASE NUMBER 06 C 2932 DATE 10/22/2012
CASE Chaker vs. Bank One Corporation, et al
TITLE
(DOCKET ENTRY. TEXT :

 

MOTION by Plaintiff Darren Chaker to seal partial record [47] is granted. The clerk is directed to redact the

account number on Page 1D#36, which appears in the "re" line of that document under Mr. Chaker's name as well as in
line two of the first paragraph.

Docketing to mail notices.
*Copy to judge/magistrate judge.

 

 

 

 

Courtroom Deputy TP
Initials:

 

 

 

 

06C2932 Chaker vs. Bank One Corporation, et al Page 1 of 1

Ex.S
oO AOA Nn Oo aA FF W HO —

NRO NO RO DN DN PO PO PD NO |e Se Be Ss Sse Sse =>e as =
oN OD oO FP WO NH |= D0 Oo BON DD OT FP WO NH —|- CO

Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 10 of 12

Case 3:99-cv-02260-BTM-AJB Document 52 Filed 11/26/12 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

DARREN D. CHAKER, Case No. 99cv02260 BTM (AJB)

Petitioner, ORDER SEALING RECORDS
Vv

SAN DIEGO SUPERIOR COURT,

Respondent.

Good cause having been shown, Petitioner's Motion to Seal Partial Record is hereby

GRANTED. The Clerk of the Court is directed to seal Docket 10, 20, and 29.

IT 1S SO ORDERED.
DATED: November 26, 2012

_ ,
BARRVTED tlie Judge

United States District Court

1 99cv02260 BTM (AJB)

Ba

 

 

»
Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 11 of 12

Case 4:12-cr-00168 Document 433 Filed on 10/03/19 in TXSD Page 1 of 2
United States District Court
Southern District of Texas

ENTERED
October 03, 2019
IN THE UNITED STATES DISTRICT COURT David J. Bradley, Clerk
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§ Criminal No. H-12-0168.
§ Civil No. H-17-1879
v §
§ Fifth Circuit Appeal No. 18-20785
§
DARREN D. CHAKER §

ORDER

In this proceeding under 28 U.S.C. § 2255, the Court entered a Final Dismissal
Order [Doc. # 415] on October 25, 2018. Petitioner/Defendant Darren D. Chaker
filed an appeal, which the appellate court dismissed for want of prosecution on July
17, 2019 [Doc. #430]. Defendant now has filed an “Application to File Motion to
Seal Records and Declaration in Support of Motion to Seal Records Under Seal”
[Doc. # 431]. He also filed a sealed document [Doc. # 432] with nearly 100 pages
of records, mostly pertaining to previous proceedings involving Defendant in other
courts.

This Court has dismissed Defendant’s petition under § 2255 and his appeal
has concluded. Defendant has no case or controversy pending before the Court. It

is therefore
Case 4:12-cr-00168 Document 435 Filed on 01/17/20 in TXSD Page 12 of 12
Case 4:12-cr-00168 Document 433 Filed on 10/03/19 in TXSD Page 2 of 2

ORDERED that Defendant’s “Application to File Motion to Seal Records
and Declaration in Support of Motion to Seal Records Under Seal” [Doc. # 431] is
DENIED as moot. It is further

ORDERED that the sealed document [Doc. # 432] is STRICKEN from the
Court’s record. The Clerk is INSTRUCTED to return the original to Defendant by
Federal Express.

SIGNED at Houston, Texas, this 3rd day of October, 2019.

NANFY F. ATLAS
SENIOR UNI STATES DISTRICT JUDGE

 
